Citation Nr: 0215914	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  95-04 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a heart disorder.  

4.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
residuals of a head injury to include a concussion.  

5.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a right 
leg disorder.  

6.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  

7.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for asthma.  

8.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability.  

9.  Entitlement to an annual clothing allowance payment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from January 1960 to 
July 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In November 1997, the veteran testified before a 
Hearing Officer at the RO in Newark.  The Board notes that 
the veteran had been scheduled for Travel Board Hearings in 
February 1995 and April 2002.  The record reflects that the 
veteran canceled both hearing requests.  

The Board also notes that in an April 1991 statement, the 
veteran filed an informal claim for service connection for 
ulcers.  This issue has not been addressed by the RO and is 
referred for action as is deemed warranted.  


REMAND

In reviewing the record, the Board notes that in an August 
1997 letter, the RO informed the veteran that after 
considering his application, he was not entitled to a 
clothing allowance payment.  In September 1997, the veteran 
submitted written notice to the RO that he disagreed with 
that determination.  That disagreement in writing constitutes 
a notice of disagreement.  38 C.F.R. §§ 20.201 and 20.300 
(2002).  The RO has not provided the veteran with a statement 
of the case in response to this notice of disagreement.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the RO to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

Additionally, in October 2002, the veteran notified the Board 
that he wished a personal hearing before regional office 
personnel.  

As such the veteran's claims are REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with a statement of the case addressing 
the issue of entitlement to a clothing 
allowance payment.  This issue should be 
returned to the Board for further 
consideration only if the veteran 
perfects a timely appeal.  

2.  The veteran should be afforded a 
hearing before a Hearing or Decision 
Review Officer at the RO.  Thereafter, 
the RO should undertake any other 
development required to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


